 Case 2:13-cv-01438-DDP-JC Document 134 Filed 01/13/20 Page 1 of 1 Page ID #:1205

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:13-cv-01438-DDP-JC                                                    Date    January 13, 2020
 Title             AJ Acosta Company Inc v. Allstate Engineering et al




 Present: The Honorable          DEAN D. PREGERSON, UNITED STATES DISTRICT JUDGE
                      Patricia Gomez                                                   Maria Bustillos
                        Deputy Clerk                                           Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                     James C. Diefenbach                                              Jeffrey D. Horowitz
                                                                                       Craig E. Guenther


 Proceedings:                 Final Pretrial Conference


          Case called; appearances made. Court conducts the Final Pretrial Conference as reflected on the
record.

        The Court and parties participate in a settlement conference. Additional, parties present via
telephone, Plaintiff Joaquin Andres Acosta, and Defendant Allstate Engineering Representative, Josh
Choi. The case settles and the terms of the settlement are placed on the record. The pretrial and trial
dates are hereby vacated.




                                                                                                            :     FPTC 14
                                                                                                                Sett. Conf. 40


                                                               Initials of Preparer           PG




CV 90 (10/08)                                  CIVIL MINUTES - GENERAL                                             Page 1 of 1
